Name: Decision of the EEA Joint Committee No 26/98 of 27 March 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  business organisation;  European construction
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/8 DECISION OF THE EEA JOINT COMMITTEE No 26/98 of 27 March 1998 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 5/98 of 30 January 1998 (1); Whereas Council Resolution 97/C 109/01 of 24 March 1997 on a new strategy to increase the competitiveness of Community shipping (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 87 (Council Resolution 97/C 194/03) in Annex XIII to the Agreement: 88. 397 Y 0408(01): Council Resolution 97/C 109/01 of 24 March 1997 on a new strategy to increase the competitiveness of Community shipping (OJ C 109, 8.4.1997, p. 1). Article 2 The texts of Resolution 97/C 109/01 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 27 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 272, 8.10.1998, p. 7. (2) OJ C 109, 8.4.1997, p. 1.